Name: Council Regulation (EEC) No 3739/86 of 28 November 1986 opening, allocating and providing for the administration of a Community tariff quota for dried figs falling within subheading ex 08.03 B of the Common Customs Tariff and originating in Spain (1987)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 No L 353 / 113 . 12 . 86 Official Journal of the European Communities (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3739/ 86 of 28 November 1986 opening, allocating and providing for the administration of a Community tariff quota for dried figs falling within subheading ex 08.03 B of the Common Customs Tariff and originating in Spain ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles ' 30 and 75 thereof, Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question , such allocation" should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Spain over a representative reference period and also to the economic outlook for the quota period in question ; Having regard to the proposal from the Commission , Whereas , according to Articles 30 and 75 of the Act of Accession , the duties applicable on the import into the Community of Ten of dried figs falling within subheading ex 08.03 B of the Common Customs Tariff, and originating in Spain , within the limits of a Community tariff quota of 200 tonnes shall be progressively abolished ; whereas these duties are to be reduced to 75 % of the basic duties on 1 January 1987 ; whereas , by derogation from Article 30 of the Act of Accession , Council Regulation (EEC) No 443 / 86 of 24 February 1986 concerning the basic duties to be adopted in the Community of Ten for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal (*) provides that the basic duties are those which were actually been applied on 1 January 1986 ; whereas , therefore , to establish the duties applicable on the import of these products , a Community tariff quota should be opened for the period 1 January to 31 December 1987 for 200 tonnes of dried figs originating in Spain and falling within subheading ex 08.03 B at duties as shown in the table in Article 1 ; Whereas , during the last three years for which statistics are available , the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products in question : Member State 1983 1984 1985 Benelux ll _ Denmark    Germany 15 89 58,7 Greece    France    20,1 Ireland  ¢   Italy    United Kingdom 85 11 21,2 Whereas Council Regulation (EEC) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ) provides for particular rules for the import into Portugal of the products in question , originating in Spain ; whereas , consequently , the Community tariff quota is applicable only in the Community of Ten , Whereas , in view of these factors and of the estimates submitted by certain Member States as well as the practical need to ensure that the obligations contracted under the Agreement concerned are allocated fairly among the Member States , initial quota shares may be fixed approximately at the following percentages : (') OJ No L 50 , 28 . 2 . 1986 , p . 9 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p . 7 . No L 353 / 2 Official Journal of the European Communities 13 . 12 . 86 Commission , and the latter must be in a position to monitor , the extent to which the quota volume has been used up and to inform the Member States thereof; Benelux Denmark Germany Greece France Ireland Italy United Kingdom 6,7 6,7 46,7 0,7 20,0 3,3 3,3 12,6 Whereas if, at a given date in the quota period , a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ;Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments , the first being shared among the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , " the first instalment of the Community quota should under the circumstances be fixed at 75 % of the quota volume ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Whereas the Member States initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Article 1 From 1 January to 31 December 1987 , on import into the Community of Ten , the duties for the following products shall be suspended at a level and within the limits of a Community tariff quota as follows : Order No CCT heading No Description Amount of tariff quota ( tonnes ) Rate of duty ( % ) - 09.0301 ex 08.03 B Dried figs , originating in Spain 200 2,2 Article 2 1 . A first instalment amounting to 150 tonnes of the Community tariff quota referred to in Article 1 shall be shared among the Member States ; the respective shares which , subject to Article 5 , shall be valid until 31 December 1987 , shall be as follows : Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up , then to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15% of its initial share , rounded up where necessary to the next unit . (tonnes) 10 10 70 1 30 5 5 Benelux Denmark Germany Greece France Ireland Italy United Kingdom 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next unit .19 2 . The second instalment of . 50 tonnes shall constitute the reserve . 3 . If, after its second share has been used up , 90% or more of the third share drawn by a Member State has been 13 . 12 . 86 Official Journal of the European Communities No L 353 / 3 It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and , to this end , notify the amount of that balance to the Member State making the last drawing . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 5 The Member States shall return to the reserve , not later than 1 October 1987 , such unused portion of their initial shares as , on 15 September 1987 , is in excess of 20% of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1987 , of total quantities of the products in question imported up to 15 September 1987 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1987 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 8 At the Commission's request , the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1987 . For the Council The President A. RUMBOLD